Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146900 & (100)                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  HASTINGS MUTUAL INSURANCE                                                                               David F. Viviano,
  COMPANY,                                                                                                            Justices
           Plaintiff/Counter-Defendant-
           Appellant/Cross-Appellee,
  v                                                                 SC: 146900
                                                                    COA: 296791
                                                                    Oakland CC: 2004-056508-CK
  MOSHER, DOLAN, CATALDO & KELLY,
  INC.,
           Defendant/Counter-Plaintiff-
           Appellee/Cross-Appellant,
  and
  LISA FEINBLOOM and DAVID
  FEINBLOOM,
            Defendants.

  ____________________________________/

         On order of the Court, the application for leave to appeal the February 14, 2013
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered. Pursuant to MCR 7.302(H)(1), in lieu of granting leave to
  appeal, we VACATE the judgment of the Court of Appeals in part and we REMAND this
  case to the Court of Appeals for consideration of the issues: (1) which insurance policy
  or policies govern coverage in this case; and (2) whether any exclusions in the governing
  policy or policies apply. The Court of Appeals erred in concluding that it was bound by
  the law of the case to accept a prior panel’s implicit determination that the policy
  exclusions do not apply. The prior panel did not make any implicit or explicit
  determination regarding the application of the policy exclusions. In all other respects, the
  application for leave to appeal and the application for leave to appeal as cross-appellant
  are DENIED, because we are not persuaded that the remaining questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 6, 2013
         h1030
                                                                               Clerk